       Case 1:18-cv-00527-KBM-KK Document 51 Filed 01/22/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

M.D. and Y.G., on behalf of J.D., a minor
Plaintiff,

               Plaintiff,

v.                                                                  No. 1:18-cv-00527-KBM-KK

BOARD OF EDUCATION OF THE PECOS
INDEPENDENT SCHOOL DISTRICT,
DOMINICK BACA, FRED TRUJILLO,
and SIMON MIERA,

               Defendants.



          ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE



       THIS MATTER having come before the Court on the Joint Motion to Dismiss with

Prejudice [Doc. 50] and the Court, having reviewed said motion and being otherwise fully advised,

FINDS that the Motion is well taken and is HEREBY GRANTED.

       IT IS THEREFORE ORDERED THAT all claims brought, or which could have been

brought, herein against defendant Board of Education of the Pecos Independent School District

are hereby dismissed with prejudice and Plaintiff’s Complaint for Civil Rights Violations, filed on

June 7, 2018 [Doc. 3] is hereby dismissed with prejudice.        The parties will bear their own

respective fees and costs.



                                       ________________________________________
                                       UNITED STATES MAGISTRATE JUDGE
                                       Presiding by Consent
